Exhibit 10.48
(ARBITRON LOGO) [w81634w8163412.gif]
Execution Copy
ARBITRON INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
February 8, 2011 (the “Amended Effective Date”) by and between Arbitron Inc., a
Delaware corporation (the "Company”), and William T. Kerr, an individual (“you”)
(and, together, “Parties”). It supersedes and replaces your employment agreement
dated February 11, 2010.
     WHEREAS, the Company wishes to continue to employ you, and you wish to
continue to be employed by the Company.
     NOW THEREFORE, in consideration of your acceptance of continued employment
under the terms of this revised agreement, the Parties agree to be bound by the
terms contained in this Agreement as follows:
     1. Engagement. Beginning January 10, 2010 (the “Initial Effective Date”),
the Company has employed you as President and Chief Executive Officer. You will
report directly to the Board of Directors of the Company (the “Board”). You will
be responsible for general management of the affairs of the Company. You will at
all times comply with all written policies of the Company then in effect.
     2. Commitment. During and throughout the Employment Term, you must devote
substantially all of your full working time and attention to the Company. During
the Employment Term, you must not engage in any employment, occupation,
consulting or other similar activity for direct or indirect financial
remuneration unless approved by the Board; provided, however, that you may,
subject to compliance with the notice and consent requirements set forth in the
Company’s Corporate Governance Policies and Guidelines, (i) serve in any
capacity with any professional, community, industry, civic (including
governmental boards), educational or charitable organization, (ii) serve on
for-profit entity board(s) having obtained prior consent and written approval
from the Board’s Nominating and Corporate Governance Committee, and
(iii) subject to the Company’s conflict of interest policies applicable to all
employees, make investments in other businesses and manage your and your
family’s personal investments and legal affairs; provided that any such
activities described in clauses (i)-(iii) above do not materially interfere with
the performance of your duties for the Company. You will perform your services
under this Agreement primarily at the Company’s headquarters in Columbia,
Maryland. You understand and agree that your employment may require travel from
time to time. The Company intends to support your election as a member of the
Board so long as you remain employed as the Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



     3. Employment Term. The Company hereby agrees to continue to employ you and
you hereby accept continued employment with the Company upon the terms set forth
in this Agreement, for the period commencing on the Amended Effective Date and
ending at the close of business on January 10, 2013 (the “Extended Term”),
unless sooner terminated in accordance with the provisions of Section 6 (such
period, as it also may be extended, the “Employment Term”).
     4. Cash and Stock Compensation.
          (a) Base Salary. Beginning as of the Amended Effective Date, you will
receive a base salary at a monthly rate of $66,666.67, annualizing to $800,000
(“Base Salary”). The Company will pay your Base Salary in accordance with the
Company’s regular payroll practices, but no less frequently than monthly. The
Board will review your Base Salary no less frequently than annually. If
increased, the increased Base Salary will become the Base Salary for all
purposes of this Agreement. Your Base Salary will not be decreased without your
written consent.
          (b) Incentive Bonus. Upon meeting the applicable performance criteria
established by the Company’s Compensation and Human Resources Committee of the
Board (the “Compensation Committee”) in its sole discretion, you will be
eligible to receive an annual incentive bonus (the “Annual Bonus”) for a given
fiscal year of the Company targeted at an amount equal to 100% of your Base
Salary in effect at the beginning of such fiscal year (“Target Bonus”). For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the Annual Bonus will be increased to an amount
in excess of the Target Bonus up to a maximum of 200% of your Base Salary in
effect at the beginning of such fiscal year, which additional bonus amount the
Compensation Committee will determine in its sole discretion. The Annual Bonus,
if any, will be paid when other executives receive their bonuses under
comparable arrangements but, in any event, between January 1 and April 30 of the
year following the year with respect to which it is earned.
          (c) Equity Compensation.
          (i) Ongoing Grants. The Company will ask the Compensation Committee to
grant you long-term incentives for 2011 on or after the Amended Effective Date
with a grant date equivalent value of at least 200% of your Base Salary, to be
divided into the same proportion of performance-based cash and stock-based
awards as apply to other senior executives, but with all stock-based awards in
the form of performance-based Deferred Stock Units (“DSUs”), which will vest
only upon satisfaction of applicable performance objectives to be established by
the Compensation Committee and which will be payable only after your separation
from service and subject to the provisions of Section 4(c)(ii) below, subject to
the same criteria as for other members of senior management. The Compensation
Committee at its sole discretion will consider the grant of additional
compensatory stock awards in future years while you remain employed.

- 2 -



--------------------------------------------------------------------------------



 



          (ii) Special Acceleration. The awards described in Section 4(c)(i)
will vest and/or become exercisable in accordance with the Company’s customary
terms. However, to the extent more favorable to you (except as described for
“Cause”) and to the extent that there is no termination of options or other
awards for reasons provided in the Company’s 2008 Equity Compensation Plan, the
following terms will also apply, subject, where applicable, to Sections 6(f)
(requiring a release) and 7 (relating to Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”)):
     a) The vesting and exercisability of awards will be accelerated on death or
disability (as the latter is determined under Section 6(c) and except to the
extent acceleration would trigger taxes under Section 409A). Notwithstanding the
foregoing, any performance-based awards will require satisfaction of the
applicable performance objectives but will not be prorated for partial years or
periods of service.
     b) On a termination by the Company without Cause, your Retirement, or your
ceasing to be employed for any reason (other than Cause) after the Extended Term
any performance-based awards will require satisfaction of the applicable
performance objectives but will not be prorated for partial years or periods of
service.
     c) Your resignation before the end of the Extended Term, other than through
Retirement, will cause unvested awards to be forfeited.
     d) Termination for Cause will cause forfeiture of vested and unvested
awards.
     e) Vesting, acceleration, and other compensation may be delayed or
eliminated if you would be subject to a golden parachute tax (under Code
Section 4999), as set forth on Exhibit A to this Agreement.
     5. Employee Benefits.
          (a) Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with the terms thereof as in effect
from time to time. You will be covered under the Company’s Director and Officer
liability insurance policy, to the same extent as other officers.
          (b) Business Expenses. Upon submission of appropriate documentation in
accordance with Company policies, the Company will promptly pay, or reimburse
you for, all reasonable business expenses that you incur in performing your
duties under this Agreement, including, but not limited to, travel,
entertainment, professional dues and subscriptions, as long as such expenses are
reimbursable under the Company’s policies. Any payments or expenses provided in
this Section 5(b) will be paid in accordance with Section 7(c).

- 3 -



--------------------------------------------------------------------------------



 



     6. Termination of At-Will Employment.
          (a) General. Subject in each case to the provisions of this Section 6,
nothing in this Agreement interferes with or limits in any way the Company’s
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company’s employ. If your employment ceases for any or no
reason, you (or your estate, as applicable) will be entitled to receive (in
addition to any compensation and benefits you are entitled to receive under
Section 4(c)(ii)): (i) any earned but unpaid Base Salary through and including
the date of termination of your employment, to be paid in accordance with the
Company’s regular payroll practices no later than the next regularly scheduled
pay date; (ii) any earned but unpaid Annual Bonus for the calendar year
preceding the year in which your employment ends, to be paid on the date such
Annual Bonus otherwise would have been paid if your employment had continued;
(iii) unreimbursed business expenses in accordance with the Company’s policies,
to be paid in accordance with Section 7(c); (iv) the amount of any accrued but
unused paid time off; and (v) any amounts or benefits to which you are then
entitled under the terms of the benefit plans then sponsored by the Company in
accordance with their terms (and not accelerated to the extent acceleration does
not satisfy Section 409A). Notwithstanding any other provision in this Agreement
to the contrary, any severance benefits to which you may be entitled will be
provided exclusively through the terms of Sections 4(c)(ii) and 6.
          (b) Termination Without Cause; Retirement; Position Diminishment.
          (i) If, on or before January 10, 2012 (the “Initial Term”), (x) the
Company terminates your employment without Cause or (y) your Retirement occurs,
the Company will pay to you in cash, subject to compliance with Section 6(f):
     a) an amount equal to the Base Salary due for the remainder of the Extended
Term (plus an additional amount equal to the annual Base Salary for an event
described in Section 6(b)(i) that occurs on or before December 31, 2011), paid
in equal installments over the remainder of the Extended Term following the
Release Effective Date in accordance with the Company’s standard payroll
policies and procedures, beginning no later than 30 days after the Release
Effective Date (except as Section 7 requires); provided, however, that if the
last day of the 60 day period for an effective release falls in the calendar
year following the year of your date of termination, the severance payments will
be paid or begin no earlier than January 1 of such subsequent calendar year; and
     b) a bonus component (the “Bonus Component”). If the Annual Bonus for your
year of termination is determined under a program intended to qualify as
performance-based for purposes of Section 162(m) (an “Exempt Bonus”), you will
be paid the Bonus Component under the timing provided in Section 4(b) of this
Agreement as though you had remained employed, with the Bonus Component
determined under the factors for such Annual Bonus, with such adjustments as the
Compensation Committee makes under such factors (using its negative

- 4 -



--------------------------------------------------------------------------------



 



discretion), but such amount will not be prorated for the partial year of
service. If the Annual Bonus for your year of termination is not intended to be
an Exempt Bonus, the Bonus Component will be the Target Bonus paid in the timing
provided in Section 4(b) of this Agreement, but such amount will not be prorated
for the partial year of service. Payment under this subclause (b) will be
delayed if the Release Effective Date has not occurred by the time the Annual
Bonus is due.
          (ii) If, during the period from the day after the end of the Initial
Term through the last day of the Extended Term, the Company terminates your
employment without Cause or you resign as a result of a Position Diminishment,
the Company will pay to you in cash, subject to compliance with Section 6(f):
     a) an amount equal to the Base Salary due for the remainder of the Extended
Term, paid in equal installments over the remainder of the Extended Term
following the Release Effective Date in accordance with the Company’s standard
payroll policies and procedures, beginning no later than 30 days after the
Release Effective Date (except as Section 7 requires); provided, however, that
if the last day of the 60 day period for an effective release falls in the
calendar year following the year of your date of termination, the severance
payments will be paid or begin no earlier than January 1 of such subsequent
calendar year; and
     b) the Bonus Component. If the Annual Bonus for your year of termination is
intended to be an Exempt Bonus, you will be paid the Bonus Component under the
timing provided in Section 4(b) of this Agreement as though you had remained
employed, with the Bonus Component determined under the factors for such Annual
Bonus, with such adjustments as the Compensation Committee makes under such
factors (using its negative discretion), but such amount will not be prorated
for the partial year of service. If the Annual Bonus for your year of
termination is not intended to be an Exempt Bonus, the Bonus Component will be
the Target Bonus paid in the timing provided in Section 4(b) of this Agreement,
but such amount will not be prorated for the partial year of service. Payment
under this subclause (b) will be delayed if the Release Effective Date has not
occurred by the time the Annual Bonus is due.
          (c) Change in Control. If, within 12 months following a Change in
Control, your employment ends on a termination without Cause or you resign for
Position Diminishment, in addition to the compensation and benefits described in
Section 6(a) above (but in lieu of the compensation under Section 6(b) and
subject to the release required under Section 6(f)), the Company will pay to you
in cash an aggregate amount equal to the sum of 250% of your Base Salary plus
250% of your Target Bonus, paid in equal installments over a 24 month period
following the Release Effective Date in accordance with the Company’s standard
payroll policies and procedures, but no less frequently than monthly and in a
manner not inconsistent with Section 7 hereof.

- 5 -



--------------------------------------------------------------------------------



 



          (d) You must continue to comply with the covenants under Sections 8
and 9 below to continue to receive severance benefits.
          (e) Death or Disability. Your employment hereunder will terminate
immediately upon your death, or if the Board, based upon appropriate medical
evidence, determines you have become physically or mentally incapacitated so as
to render you incapable of performing your usual and customary material duties
even with a reasonable accommodation for a continuous period in excess of
180 days. Termination under this subsection is not covered by Section 6(b) or
6(c).
          (f) Release Requirement. The severance in Section 6(b) and 6(c) and
the continued vesting described in Section 4(c)(iii)(b) will occur only after
and if you sign a release of claims and separation agreement (the “Release”) to
be provided by the Company and any revocation period expires (the “Release
Effective Date”) before the earlier of the date the Company specifies or the
60th day following employment termination. Notwithstanding the foregoing, if, in
the context of a Change in Control, the Board determines that the equity
compensation will not exist after the Change in Control event, the vesting and
exercisability of equity compensation will accelerate on or in connection with
the Change in Control, subject to your requirement to comply with the following
provisions if you do not sign the Release or it does not become irrevocable by
the 60th day after your employment ends. With respect to the continued vesting,
you agree that, within 10 days after receiving from the Company written
notification that the Compensation Committee has determined that you have
received the benefits of continued vesting but have failed to meet the Release
requirement of this Section 6(f), you will pay to the Company for each share of
Company stock you receive (or become vested in) under Section 4(c)(ii)(b) or
Section 6(c) whichever of the following is applicable:
          (i) For stock options, the gain equaling the excess, if any, of the
fair market value on the exercise date (as determined under the applicable
equity incentive plan) of the shares received on exercise over the exercise
price paid for such shares, without regard to any market price increase or
decrease after exercise (or, if higher, the proceeds received on disposition of
the shares).
          (ii) For DSUs or equivalent equity, the fair market value of the
shares issued to you (or, if higher, the proceeds received on disposition of the
shares); and
          (iii) For any other form of award, such amount as the Compensation
Committee may determine, applying similar principles.
Payment is due in cash or cash equivalents within ten days after the
Compensation Committee provides notice to you that it is enforcing this Section.
Any equity awards not already vested or exercised will then be immediately
forfeited. Payment will be calculated on a gross basis, without reduction for
taxes or commissions. The Compensation Committee may, but is not required to,
accept retransfer of shares in lieu of cash payments. For purposes of this
recoupment, the Board will determine the fair market value in good faith using
either trading prices, deal prices, or other measures of value.

- 6 -



--------------------------------------------------------------------------------



 



          (g) Definitions.
          (i) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud; (ii) misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony (or to a felony charge reduced to a
misdemeanor), or, with respect to your employment, to any misdemeanor (other
than a traffic violation), or your intentional violations of law involving moral
turpitude; (v) material failure to follow the Company’s conduct and ethics
policies that continues for 10 days after a written demand for your compliance
that specifically identifies the manner in which it is alleged you have not
attempted in good faith to comply; and/or (vi) your continued failure to attempt
in good faith to perform your duties as reasonably assigned by the Board to you
for a period of 60 days after a written demand for such performance that
specifically identifies the manner in which it is alleged you have not attempted
in good faith to perform such duties. The Company will not treat your
termination of employment with the Company as a termination for Cause for
purposes of this Agreement if the termination occurred because of any act or
omission you reasonably believed in good faith to have been in, or not opposed
to, the Company’s interests.
          (ii) Change in Control. For purposes of this Agreement, “Change in
Control” has the meaning ascribed to it in the Company’s 2008 Equity
Compensation Plan. Notwithstanding the foregoing, where required by
Section 409A, the Change in Control must also be an event described in Treas.
Reg. Section 1.409A-3(i)(5).
          (iii) Position Diminishment. For purposes of this Agreement, “Position
Diminishment” means a material reduction in your responsibilities, duties, or
authority as in effect immediately before a Change in Control or as of the
Amended Effective Date, as applicable. You may only resign as a result of a
Position Diminishment if you (x) provide notice to the Company within 90 days
following the initial existence of the condition constituting a Position
Diminishment that you consider the Position Diminishment to be grounds to
resign; (y) provide the Company a period of 30 days to cure the Position
Diminishment, and (z) actually cease employment, by the six month anniversary
following the effective date of the Position Diminishment, if the Position
Diminishment is not cured, within the 30-day cure period. If the Position
Diminishment follows a Change in Control, you may only resign for Position
Diminishment upon the further condition of your completion of a post-replacement
transition period of the shorter of 90 days or such period as the Board
requests.
          (iv) Retirement. For purposes of this Agreement, “Retirement” means
your voluntary resignation upon your replacement as Chief Executive Officer and
your completion of a post-replacement transition period of the shorter of
90 days or such period as the Board requests; provided, however, that you may

- 7 -



--------------------------------------------------------------------------------



 



not initiate your resignation under this clause (iv) before the Board approves
your replacement and have such resignation treated as Retirement.
          (h) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether your employment has ended), except to the
extent that you reasonably and in good faith determine that ceasing to serve as
a director would breach your fiduciary duties to the Company or such affiliate.
You hereby irrevocably appoint the Company to be your attorney-in-fact to
execute any documents and do anything in your name to effect your ceasing to
serve as a director and officer of the Company and any affiliate, should you
fail to resign following a request from the Company to do so. A written
notification signed by a director or duly authorized officer of the Company that
any instrument, document or act falls within the authority conferred by this
subsection will be conclusive evidence that it does so. The Company will prepare
any documents, pay any filing fees, and bear any other expenses related to this
section.
     7. Effect of Section 409A of the Code.
          (a) Six Month Delay. For purposes of this Agreement, a termination of
employment shall mean a “separation from service” as defined in Section 409A. If
and to the extent any portion of any payment, compensation or other benefit
provided to you in connection with your separation from service (as defined in
Section 409A) is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination you hereby agree that you
are bound, such portion of the payment, compensation or other benefit will not
be paid before the earlier of (i) the day that is six months plus one day after
the date of separation from service (as determined under Section 409A) or
(ii) the tenth (10th) day after the date of your death (as applicable, the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date will be paid to you in a lump sum in the first payroll
period beginning after such New Payment Date (together with simple interest at
the short-term applicable federal rate in effect on the date your employment
ended), and any remaining payments will be paid on their original schedule.
          (b) General 409A Principles. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A and this Agreement will, to the extent
practicable, be construed in accordance therewith. Terms defined in this
Agreement will have the meanings given such terms under Section 409A if and to
the

- 8 -



--------------------------------------------------------------------------------



 



extent required to comply with Section 409A. In any event, the Company makes no
representations or warranty and will have no liability to you or any other
person, other than with respect to payments made by the Company in violation of
the provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to
Section 409A but not to satisfy the conditions of that section.
          (c) Expense Timing. Payments with respect to reimbursements of
business expenses will be made in the ordinary course of business and in any
case on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. The right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
     8. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. You will not, during or after the Employment
Term, publish, disclose, or utilize in any manner any Confidential Information
obtained while employed by the Company other than on the Company’s behalf. If
your employment with the Company ends, you will not, without the Company’s prior
written consent, retain or take away any drawing, writing, or other record in
any form containing any Confidential Information. For purposes of this
Agreement, “Confidential Information” means information or material of the
Company that is not generally available to or used by others unaffiliated with
the Company, or the utility or value of which is not generally known or
recognized as standard practice, whether or not the underlying details are in
the public domain, including:
          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s software, products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), interfaces, visual displays, technical documentation, user
manuals, data files and databases of the Company; and

- 9 -



--------------------------------------------------------------------------------



 



          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by the Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that may conflict with the
Company’s interests, and you will comply with the Company’s policies and
guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you conceived, made, discovered, or wrote jointly or singly on Company time
or on your own time during the period of your employment by the Company,
provided that the invention, improvement, discovery, software, writing or other
work of authorship is capable of being used by the Company in the normal course
of business, and all such inventions, improvements, discoveries, software,
writings and other works of authorship shall belong solely to the Company.
          (d) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in the Company, at the Company’s
request and expense, and you will do all acts and sign all instruments of
assignment and other papers the Company may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof. If you are needed, at any time, to give testimony, evidence,
or opinions in any litigation or proceeding involving any patents or copyrights
or applications for patents or copyrights, both domestic and foreign, relating
to inventions, improvements, discoveries, software, writings or other works of
authorship you conceived, developed or reduced to practice, you hereby agree to
do so, and if your employment ends, the Company will pay you at an hourly rate
mutually agreeable to the Company and you, plus reasonable traveling or other
expenses, subject to Section 7(c) of this Agreement.
          (e) Additional Post-Employment Provisions. When your employment ends,
you must (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) if such property is owned or exclusively used by the Company;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in your possession
or control (including any of the foregoing stored or located in your office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to

- 10 -



--------------------------------------------------------------------------------



 



the business of the Company, except that you may retain only those portions of
any personal notes, notebooks and diaries that do not contain Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which you are
or become aware to the extent such information is in your possession or control.
Notwithstanding anything elsewhere to the contrary, you may retain (and not
destroy) (x) information showing your compensation or relating to reimbursement
of expenses that you reasonably believe are necessary for tax purposes and
(y) copies of plans, programs, policies and arrangements of, or other agreements
with, the Company addressing your compensation or employment or termination
thereof.
          (f) Survival. The obligations of this Section 8 (except for
Section 8(b)) will survive the expiration or termination of this Agreement and
your employment.
     9. Non-Competition, Non-Recruitment, and Non-Disparagement.
          (a) General. The Parties recognize and agree that (a) you are a senior
executive of the Company, (b) you have received and will in the future receive
substantial amounts of the Company’s Confidential Information, (c) the Company’s
business is conducted on a worldwide basis, and (d) provision for
non-competition, non-recruitment and non-disparagement obligations by you is
critical to the Company’s continued economic well-being and protection of the
Company’s Confidential Information. In light of these considerations, this
Section 9 sets forth the terms and conditions of your obligations of
non-competition, non-recruitment, and non-disparagement during and subsequent to
the termination of this Agreement and/or the cessation of your employment for
any reason.
          (b) Non-Competition.
          (i) Unless the Company waives or limits the obligation in accordance
with Section 9(b)(ii), you agree that during employment and for 12 months
following your cessation of employment for any reason (the “Noncompete Period”),
you will not directly or indirectly, alone or as a partner, officer, director,
shareholder or employee of any other firm or entity, engage in any commercial
activity in competition with any part of the Company’s business as conducted as
of the date of such termination of employment or with any part of the Company’s
contemplated business with respect to which you have Confidential Information.
For purposes of this clause (i), “shareholder” does not include beneficial
ownership of less than 5% of the combined voting power of all issued and
outstanding voting securities of a publicly held corporation whose stock is
traded on a major stock exchange. Also for purposes of this clause (i), “the
Company’s business” includes business conducted by the Company, its
subsidiaries, or any partnership or joint venture in which the Company directly
or indirectly has ownership of at least one third of the voting equity. The
Noncompete Period will be further extended by any period of time during which
you are in violation of Section 9(b). For purposes of this Section 9,
competitors of the Company currently include but are not limited to comScore,
Inc., GfK AG, The Nielsen Company B.V., Rentrak Corporation, and WPP PLC.

- 11 -



--------------------------------------------------------------------------------



 



          (ii) At its sole option the Company may, by written notice to you at
any time within the Noncompete Period, waive or limit the time and/or geographic
area in which you cannot engage in competitive activity.
          (iii) During the Noncompete Period, before accepting employment with
or agreeing to provide consulting services to, any firm or entity that offers
competitive products or services, you must give 30 days’ prior written notice to
the Company. Such written notice must be sent by certified mail, return receipt
requested (attention: Office of the Chief Legal Officer with a required copy to
the Chair of Compensation Committee), must describe the firm or entity and the
employment or consulting services to be rendered to the firm or entity, and must
include a copy of the written offer of employment or engagement of consulting
services. The Company must respond or object to such notice within 30 days after
receipt, and the absence of a response will constitute acquiescence or waiver of
the Company’s rights under this Section 9.
          (c) Non-Recruitment. During employment and for a period of 12 months
following cessation of employment for any reason, you will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.
          (d) Non-Disparagement. You will not, during employment or after the
termination or expiration of this Agreement, make disparaging statements, in any
form, about the Company, its officers, directors, agents, employees, products or
services that you know, or have reason to believe, are false or misleading.
          (e) Enforcement. If you fail to provide notice to the Company under
Section 9(b)(iii) and/or in any way violate your obligations under Section 9,
the Company may enforce all of its rights and remedies provided to it under this
Agreement, or in law and in equity, without the requirement to post a bond,
including without limitation ceasing any further payments to you under this
Agreement, and you will be deemed to have expressly waived any rights you may
have had to the benefits to be provided under Section 4(c)(ii).
          (f) Survival. The obligations of this Section 9 survive the expiration
or termination of this Agreement and your employment.
     10. Miscellaneous.
          (a) Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder must be in writing and must
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

         
 
  If to the Company:   Arbitron Inc.
 
      Office of Chief Legal Officer
 
      9705 Patuxent Woods Drive
 
      Columbia, MD 21046
 
  If to you:   At your last address on file with the Company

- 12 -



--------------------------------------------------------------------------------



 



or to such other address as either party may designate in a notice to the other.
Each notice, demand, request or other communication that is given or made in the
manner described above will be treated as sufficiently given or made for all
purposes three days after it is deposited in the U.S. certified mail, postage
prepaid, acceptance confirmation or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.
          (b) No Mitigation/No Offset. You are not required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor will any such benefits be reduced by any
earnings or benefits that you may receive from any other source. The amounts
payable hereunder will not be subject to setoff, counterclaim, recoupment,
defense or other right which the Company may have against you or others.
Notwithstanding any other provision of this Agreement, any sum or sums paid
under this Agreement will be in lieu of any amounts to which you may otherwise
be entitled under the terms of any severance plan, policy, program, agreement or
other arrangement sponsored by the Company or an affiliate of the Company.
          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS RELEASE OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR
COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

- 13 -



--------------------------------------------------------------------------------



 



          (e) Assignment. This Agreement will be binding upon and will inure to
the benefit of your heirs, beneficiaries, executors and legal representatives
upon your death and this Agreement will be binding upon any legal successor of
the Company. Any legal successor of the Company will be treated as substituted
for the Company under the terms of this Agreement for all purposes. You
specifically agree that any assignment may include rights under the restrictive
covenants of Sections 8 and 9. As used herein, “successor” will mean any person,
firm, corporation or other business entity that at any time, whether by purchase
or merger or otherwise, directly or indirectly acquires all or substantially all
of the assets or business of the Company.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(h) hereof. Any attempted assignment, transfer, conveyance
or other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options or the vested portion of other equity
awards (other than incentive stock options within the meaning of Section 422 of
the Code) consistent with the rules for transfers to “family members” as defined
in Securities Act Form S-8 to the extent permitted under the terms of the
awards.
          (f) No Oral Modification, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged in writing signed both by you and
the Chair of the Compensation Committee.
          (g) Other Agreements. You hereby represent that your performance of
all the terms of this Agreement and the performance of your duties as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company and that you
will not disclose to the Company or induce the Company to use any confidential
or proprietary information, knowledge or material belonging to any previous
employer or others. You also represent that you are not a party to or subject to
any restrictive covenants, legal restrictions, policies, commitments or other
agreements in favor of any entity or person that would in any way preclude,
inhibit, impair or limit your ability to perform your obligations under this
Agreement, including non-competition agreements or non-solicitation agreements,
and you further represent that your performance of the duties and obligations
under this Agreement does not violate the terms of any agreement to which you
are a party. You agree that you will not enter into any agreement or commitment
or agree to any policy that would prevent or hinder your performance of duties
and obligations under this Agreement.
          (h) Survivorship. The respective rights and obligations of the Company
and you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (i) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner

- 14 -



--------------------------------------------------------------------------------



 



consistent with the terms of any applicable plan documents. If you die,
severance then due or other amounts due hereunder will be paid to your
designated beneficiary or beneficiaries, or, if none are designated or none
survive you, your estate.
          (j) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment.
          (k) Company Policies. References in the Agreement to Company policies
and procedures are to those policies as they may be amended from time to time by
the Company.
          (l) Governing Law. This Agreement must be construed, interpreted, and
governed in accordance with the laws of Maryland, without reference to rules
relating to conflicts of law.
          (m) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you, provided, however, that the terms of any options or other equity
compensation you received in your capacity as Chief Executive Officer before the
date of this Agreement will be governed by the equity terms in Section 4(c) of
your employment agreement with the Company dated February 6, 2010.
Signatures on Page Following

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and you have hereunto set your hand, as of the dates below.

          ARBITRON INC.:
    By:   /s/ Philip Guarascio       Philip Guarascio      Chairman of the
Arbitron Board of Directors      EXECUTIVE:
      /s/ William T. Kerr       William T. Kerr           

- 16 -